Name: Council Regulation (EC) No 1897/96 of 1 October 1996 amending Annexes II and III to Regulation (EC) No 519/94 on common rules for imports from certain third countries
 Type: Regulation
 Subject Matter: miscellaneous industries;  tariff policy;  trade;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 2. 10 . 96 EN Official Journal of the European Communities No L 250/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1897/96 of 1 October 1996 amending Annexes II and III to Regulation (EC) No 519/94 on common rules for imports from certain third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries ('), introduced certain quantitative quotas, listed in Annex II to that Regulation , applicable to the People's Republic of China; whereas one such quota applies to glassware falling within HS/CN heading 7013; Whereas Commission Regulation (EC) No 1 735/96 (2) classifies glass-fronted clip-frames, consisting of a mechanically-gathered glass sheet with worked edges, a printed paper sheet and a piece of hardborard to support the picture, held together by clips of base metal , within CN code 7013 99 90 ; Whereas, as a result, such clip-frames originating in the People 's Republic of China are now subject to a quantitative quota throughout the Community; Whereas the effects of this classification go beyond what is necessary for the appropriate protection of the sectors of Community industry concerned; whereas these clip-frames should therefore be excluded from the quota arrangements introduced by Regulation (EC) No 519/94; Whereas Regulation (EC) No 519/94 excludes certain sports footwear and footwear involving special technology from the quotas applicable to footwear of HS/CN codes 6402 99 , 6403 91 , 6403 99 and 6404 11 ; Whereas the application of the above exclusion by the customs authorities has been discussed in the Customs Code Committee ; whereas the present wording of the exclusion has been found to pose a number of practical problems in the field; whereas HS/CN codes 6402 99 , 6403 91 and 6403 99 do not cover footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; whereas the wording of the exclusion in Annex II to Regulation (EC) No 519/94 must therefore be corrected in the interests of the proper and uniform application of Community legislation; Whereas Annex II to Regulation (EC) No 519/94 and the corresponding provisions of Annex III thereto should be amended accordingly, (') OJ No L 67, 10 . 3 . 1994, p. 89 . Regulation as last amended by Regulation (EC) No 752/96 (OJ No L 103, 26 . 4 . 1996, p . 1 ). (2) OJ No L 225, 6 . 9 . 1996, p. 1 . No L 250/2 ( EN ] Official Journal of the European Communities 2 . 10 . 96 HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 519/94 shall be replaced by the Annex to this Regulation . Article 2 In Annex III to Regulation (EC) No 519/94, the text concerning footwear shall be replaced by the following: 'Footwear falling within HS/CN codes : 6402 19 ex 6402 99 (') 6403 19 ex 6403 91 (') ex 6403 99 (') ex 6404 1 1 (2) (') Footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechnical components which absorb or neutralize impact or materials such as low-density polymers . (2) (a) Footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole ; (b) Footwear involving special technology; shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole , not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers .' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 1 October 1996 . For the Council The President D. SPRING 2. 10 . 96 EN Official Journal of the European Communities No L 250/3 ANNEX ANNEX II List of quotas for certain products originating in China Description HS/CN code Quotas (annual basis) Footwear falling within HS/CN codes ex 6402 99 (') 39 151 481 pairs 6403 51 6403 59 2 795 000 pairs ex 6403 91 (') ex 6403 99 ('j 12 120 000 pairs ex 6404 1 1 (2) 18 228 780 pairs 6404 19 10 31 897 716 pairs Tableware, kitchenware of porcelain or china falling within HS/CN code 6911 10 45 800 tonnes Ceramic tableware, kitchenware, other than of porcelain or china falling within HS/CN code 6912 00 34 650 tonnes Glassware of a kind used for table , kitchen , toilet, etc. falling within HS/CN code 70 1 3 (3) 15 600 tonnes Toys falling within HS/CN code 9503 41 9503 49 9503 90 1 056 996 632 ECU (') Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole , not injected, manufactured from synthetic materials speci ­ ally designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like , with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole , not injected, manufactured from synthetic materials designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers . (') Excluding glass-fronted clip-frames, consisting of a mechanically-gathered glass sheet with worked edges, a printed paper sheet and a piece of hardboard to support the picture, held together by clips of base metal .'